


Exhibit 10.(v)

 

EXECUTION VERSION

 

Protective Life Corporation

2801 Highway 280 South

Birmingham, AL 35223

 

December 10, 2010

 

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, CT 06901

Attention: Structured Fixed Income

 

Guaranty Agreement

 

Dear Sirs and Madams,

 

In connection with the Reimbursement Agreement, dated as of December 10, 2010,
between Golden Gate IV Vermont Captive Insurance Company (the “Borrower”) and
UBS AG, Stamford Branch (“UBS” or “you”) (as the same may be amended, modified
or supplemented from time to time, the “Reimbursement Agreement”) and the Fee
Letter (as defined in the Reimbursement Agreement), Protective Life Corporation
(the “Company”, “we” or “us”) hereby agree and confirm that:

 

(a)           we irrevocably and unconditionally guarantee to you performance by
the Borrower of its payment obligations in respect of all Fees under and in
accordance with Section 2(a), (b), (c) or (d) of  the Fee Letter; and

 

(b)           whenever the Borrower does not pay any Fee, or portion thereof,
when due in accordance with Section 2 (a), (b), (c) or (d) of the Fee Letter, we
shall, within ten (10) Business Days from first written demand from you to us
following such failure by the Borrower to pay when due, pay such Fee or portion
thereof as if we were the principal obligor,

 

provided that, in each case above, any amount of a Fee irrevocably and finally
paid by the Borrower to you prior to your receipt of any payment made by us
under the terms of this letter agreement (the “Guaranty”) shall reduce the
obligation of the Company under this Guaranty to pay you such Fee (or portion
thereof) by an amount equal to such payment.

 

This Guaranty is a continuing guarantee and will extend to any existing balance
of Fees payable by the Borrower under the Fee Letter, regardless of any
intermediate payment or discharge in whole or in part other than pursuant to the
proviso in the paragraph above.

 

The obligations of the Company under this Guaranty shall terminate and the
Company shall cease to have further liability under this Guaranty (save for any
amount then due under this Guaranty) upon the final payment of all Fees by the
Borrower pursuant to the Fee Letter.  You hereby agree to execute all releases,
instruments of discharge and/or documents as may be

 

--------------------------------------------------------------------------------


 

reasonably necessary to effect or evidence the release of the Company from all
liability under or in connection with this Guaranty following such termination
and related request by us.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Reimbursement Agreement.

 

This Guaranty may be executed in one or more counterparts, each of which shall
be an original but all of which together shall constitute one and the same
instrument. If any provision of this Guaranty, or the application thereof to any
person or circumstance, is held invalid or unenforceable, the remainder of this
Guaranty, and the application of such provision to other persons or
circumstances, shall not be affected thereby, and to such end, the provisions of
this Guaranty are agreed to be severable. Nothing in this Guaranty, express or
implied, is intended to confer upon any person not a party to this Guaranty any
rights or remedies of any nature whatsoever under or by reason of this Guaranty.

 

This Guaranty shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. This Guaranty may not be
amended, supplemented, waived or modified except by an instrument in writing
signed on behalf of each of the parties hereto and with the consent of UBS and
any amendment made without such consent shall be void ab initio; provided that
such consent of UBS is not unreasonably withheld or delayed.

 

This Guaranty constitutes the entire agreement between the parties hereto and
supersedes all prior agreements and understandings both written or oral, between
the parties with respect to the subject matter hereof. This Guaranty may not be
assigned by either party hereto without the written consent of the other party,
and any such assignment without such consent shall be void and of no force and
effect.

 

This Guaranty is not intended to be and is not, and nothing herein contained and
nothing done by the Company pursuant to this Guaranty shall be deemed to
constitute, a guarantee by the Company of, any obligation of the Borrower other
than its obligation to pay Fees pursuant to the Fee Letter.

 

Nothing contained in this Guaranty shall be construed as requiring us to make
any loan, advance, capital contribution or other investment at the time
otherwise required to be made under this Guaranty that is not then be permitted
to be made because of any law or governmental rule or regulation applicable to
us.

 

This Guaranty shall be construed in accordance with and governed by the law of
the State of New York.

 

2

--------------------------------------------------------------------------------


 

Please sign below to indicate your agreement and acceptance of the foregoing.

 

 

 

Very truly yours,

 

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

Name:

 

Title:

 

 

Accepted and Agreed:

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Signature page to the PLC Guaranty Agreement

 

--------------------------------------------------------------------------------
